Citation Nr: 1004560	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1958.  He died in July 2005.  The appellant is his surviving 
spouse.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an October 2005 decision by the 
Oakland, California Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the appellant's entitlement to non-
service-connected death pension.

In July 2008, the Board remanded the claim for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable income minus unreimbursed medical 
expenses for all periods pertinent to her claim exceeds the 
maximum annual income limitations for death pension 
benefits.


CONCLUSION OF LAW

The appellant does not meet the income criteria for death 
pension benefit.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As the issue on appeal is controlled by the appellant's 
level of annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision.  The appellant has provided financial 
information for the period in question and the RO has 
obtained relevant information from the Social Security 
Administration (SSA).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available or is not part of the claims file.  
Pelegrini, 18 Vet. App. at 112.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, 
any deficiencies of notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the provisions regarding 
notice and assistance is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


Death Pension

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's non-service connected 
death. 38 U.S.C.A. § 1541(a).  An appellant is entitled to 
these benefits if the Veteran served for 90 days or more, 
part of which was during a period of war; or, if the Veteran 
served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
determining income for this purpose, payments of any kind 
from any source are counted as income during the 12- month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In 
determining annual income, all payments of any kind or from 
any source including salary, retirement or annuity payments, 
or similar income, which has been waived, shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 
see also 38 C.F.R. § 3.271(a).

Exclusions from income include the expenses of the Veteran's 
last illness and burial and for the Veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses 
may be deducted only for the 12-month annualization period 
in which they were paid.  38 C.F.R. § 3.272(h).  Exclusions 
from income do not include Social Security disability 
benefits.  38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  

Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period; to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).  The rates of death pension 
benefits are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21.  

The total maximum annual pension rates (MAPR) for a 
surviving spouse with no dependents, effective July 2005, 
was $6,814.00; effective December 1, 2005, was $7,094.00; 
effective December 1, 2006, was $7,329.00; effective 
December 1, 2007, was $7,498.00; and effective December 1, 
2008, was $7,933.00.  See 38 C.F.R. § 3.23(a)(5); VA Manual 
M21-1, Part I, Appendix B.

The Veteran in this case served on active duty from May 1953 
to April 1958, which included service during the Korean 
Conflict.  The Veteran died in July 2005.  Thus, as the 
Veteran served for 90 days or more, part of which was during 
a period of war, in order to be entitled to non-service 
connected death pension benefits, the appellant must only 
meet the specific income and net worth requirements.  See 
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The appellant filed her claim for non-service connected 
death pension benefits in August 2005.  The appellant did 
not report that she had any dependents.  She initially 
reported receiving $407.00 per month in SSA benefits.  In a 
statement received in August 2005, she stated that she 
actually received $892.00 per month in SSA benefits.  

Pursuant to the Board's previous remand, the RO obtained 
information from SSA in June 2009 which showed that the 
appellant received monthly benefits of $998.20 from July 
2005; $1,038.50 from December 2005; $1,073.50 from December 
2006; and $1,097.40 from December 2007.  

In a supplemental statement of the case issued in August 
2009, the RO noted that for the period from July 1, 2005, to 
December 1, 2005, the appellant had medical expenses 
deductions of $3,750.30.

For the period from December 1, 2005, to December 1, 2006, 
medical expense deductions were $707.30.

For the period from December 1, 2006, to December 1, 2007, 
medical expense deductions were $1,955.55.

For the period from December 1, 2007, to December 1, 2008, 
medical expense deductions were $1,981.90.

For the period from December 1, 2008, to December 1, 2009, 
medical expense deductions were $1,960.15.

These calculations resulted in income for VA purposes of:

$8,228.10 for the period from August 1, 2005 (which exceeds 
the MAPR of $6,814.00);

$11,754.70 for the period from December 1, 2005 (which 
exceeds the MAPR of $7,094.00);

$10,926.45 for the period from December 1, 2006 (which 
exceeds the MAPR of $7,329.00);

$11,186.90 for the period from December 1, 2007 (which 
exceeds the MAPR of $7,498.00); and 

$11,976.65 for the period from December 1, 2008 (which 
exceeds the MAPR of $7,933.00). 

During each period, the RO deducted the appellant's Medicare 
premium and premium for Secure Horizons which together 
amounted to more than five percent of MAPR.

As the appellant's annual income exceeds the current MAPR, 
and has exceeded the MAPR in effect during the appellate 
period, for the award of non-service connected death pension 
benefits for a surviving spouse with no dependents, the 
claim of entitlement to non-service connected death pension 
benefits must be denied due to excessive yearly income.

While the Board is sympathetic to the appellant's loss, and 
recognizes the Veteran's honorable service to his country, 
it is bound by the laws and regulations governing VA 
benefits.  Because Congress prohibits the payment of VA 
death pension to those whose countable income exceeds 
statutory limits, and the appellant's income exceeds those 
limits, she is not legally entitled to VA death pension 
benefits.

The appellant should understand that should her income 
decrease, or if the amount that she pays out in the form of 
unreimbursed medical expenses increases, she may reapply for 
improved death pension benefits.


ORDER


Entitlement to non-service connected death pension benefits 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


